DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
This application contains claims directed to the following patentably distinct species of 
Bone screw and screwdriver:
Species A, shown in FIGs. 2-3
Species B, shown in FIGs. 4-7 
Extraction device: 
Species C, shown in FIGs. 8-9
Species D, shown in FIGs. 10-12
The species are independent or distinct because the makeup of the devices including their shape and structure are substantially different allowing them to function in different manners. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect from each grouping above a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are considered generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or this field of art is crowded with a large number of publications and patents; and/or the prior art 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined from each grouping above even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i). 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 10-13, 15-17, 19, and 20 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). In claim 10, ll. 15-16, i.e. “any soft tissue within the driving recess flows thereout of through the grooves and along the channels.” Thus claims 10-13, 15-17, 19, and 20 include a human within their scope and are drawn to non-statutory subject matter. Amendment is suggested to “any soft tissue within the driving recess is configured to flow thereout of through the grooves and along the channels.”


Claim Objections
Claims 2-5, 8, 13, and 17 are objected to because of the following informalities: formatting, language, and proper antecedence. 
Claim 2 / ll. 2: a claim should be concluded with a period punctuation mark
Claim 3 / ll. 1: “each of the channels extends”
Claim 4 / ll. 1: “wherein the plurality of channels is defined [[via]] in a wall” 
Claim 5 / ll. 3: “defined [[via]] by the channels”
Claim 8 / ll. 1: “wherein the plurality of fingers includes six fingers.”
Claim 13 / ll. 1: “each of the notches”
Claim 17 / ll. 1: “a number of the fingers”
Claim 17 / ll. 2: “a number of the notches”
Appropriate correction is required. 





Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As to Claims 6 and 20, the limitation “wherein the plurality of fingers is equidistantly spaced from one another” is not supported by the specification as originally filed. While adjacent ones of the plurality of fingers are equidistantly spaced from one another, the plurality of fingers is not equidistantly spaced from every other finger, i.e. a finger is not equidistantly spaced from an adjacent finger as from a not adjacent finger. Amendment is suggested to “wherein adjacent ones of the plurality of fingers are equidistantly spaced from one another.”






(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7 and 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 7, the limitation “the grooves” renders the claim indefinite because it lacks proper antecedent basis. For examination purposes, the limitation will be interpreted as wherein the device comprises grooves, wherein the grooves are substantially arcuately shaped. 
As to Claim 16, the limitation “the surface of the driving recess” renders the claim indefinite because it lacks proper antecedent basis. For examination purposes, the limitation will be interpreted as a surface of the driving recess. 










Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1)(2) as anticipated by U.S. Patent No. 3,216,292 to Flegal. 
Flegal discloses a bone screw extraction device, shown in Figs. 6 and 7, comprising a shaft (12) extending longitudinally from a proximal end to a distal tip, a distal portion of the shaft including a tissue-receiving cavity (46) extending proximally thereinto from the distal tip (col. 2 / ll. 55-60), the distal tip including a plurality of fingers (each ending at 50) configured to be received within a driving recess of a bone screw and a plurality of channels (32) extending longitudinally along an exterior surface of the distal portion (col. 2 / ll. 52-55), each of the plurality of channels extending between adjacent ones of the plurality of fingers; wherein the plurality of fingers is defined via a plurality of grooves (along arcs of 48s) extending proximally into a distal face of the distal tip (where the distal face is at the distal-most tips at 50 of the fingers, with the grooves and tissue-receiving cavity comprising cutaways from the distal face), shown in Fig. 7; wherein each of the channels extend along the distal portion from between distal-most tips of the adjacent ones of the plurality of fingers to further define a shape of the fingers (col. 2 / ll. 52-62), shown in Fig. 7; wherein the plurality of channels is defined via a wall of the distal portion of the shaft, shown in Figs. 6 and 7; wherein the plurality of channels extends radially into the tissue-receiving cavity of the shaft so that a cross-sectional area of the distal portion thereof is defined 

Claims 1-6, 10-13, 16, 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1)(2) as anticipated by U.S. Patent No. US 8,540,756 to Olsen et al. (hereinafter, “Olsen”). 
As to Claims 1-6, Olsen discloses a bone screw extraction device (110) (col. 5 / ll. 55-58), shown in Fig. 1, comprising a shaft (112) extending longitudinally from a proximal end to a distal tip (col. 9 / ll. 58-60), shown in Fig. 9, a distal portion of the shaft including a tissue-receiving cavity (535) extending proximally thereinto from the distal tip (a tissue-receiving cavity is interpreted as language of intended use and given limited weight and deemed anticipated by the prior art if the prior art is capable of performing said intended use; the cavity of Olsen is a negative space fully capable of receiving tissue) (col. 10 / ll. 47-49), shown in Figs. 10 and 11, the distal tip including a plurality of fingers (520) configured to be received within a driving recess of a bone screw (col. 10 / ll. 37-42, col. 10 / ll. 60 – col. 11 / ll. 23) and a plurality of channels (530) extending longitudinally along an exterior surface of the distal portion (the channels extend along and cut through the exterior surface) (col. 10 / ll. 42-49), each of the plurality of channels extending between adjacent ones of the plurality of fingers, shown in Figs. 9 and 10; wherein the plurality of fingers is defined via a plurality of grooves (negative space between sides 545 of adjacent fingers) extending proximally into a distal face of the distal tip (where the distal face is at the distal-most tips of the fingers), shown in Fig. 9; wherein each of the channels extend along the distal portion from between distal-most tips of the adjacent ones of the plurality of fingers to further define a shape of the fingers (as shown in the perspective of Fig. 10, the channels extend radially inward toward a center of the device such that a portion of each channel is between distal-most tips of adjacent ones of the fingers, i.e. the channel lies in a plane drawn between the adjacent distal-most tips in the 
As to Claims 10-13, 16, 17, 19, and 20, Olsen discloses a system (100) for treating a bone, comprising a bone screw (120) configured to be implanted into a bone, shown in Fig. 1, the bone screw extending from a proximal end to a distal end, the proximal end including a driving recess (124s and 150; the portion 150 under broadest reasonable interpretation is part of the recessed portions of the proximal end and fully capable of receiving a part of a driver) extending distally thereinto, the driving recess including a central portion (150) and a plurality of notches (124) extending radially therefrom (the notches extend in a radial direction away from the central portion), shown in Fig. 1; and an extraction device (110) for removing the bone screw from a bone (col. 5 / ll. 55-58) including a shaft (112) extending longitudinally from a proximal end to a distal tip (col. 9 / ll. 58-60), shown in Fig. 9, and, a distal portion of the shaft including a tissue-receiving cavity (535) extending proximally thereinto from the distal tip (a tissue-receiving cavity is interpreted as language of intended use and given limited weight and deemed anticipated by the prior art if the prior art is capable of performing said intended use; the cavity of Olsen is a negative space fully capable of receiving tissue) (col. 10 / ll. 47-49), shown in Figs. 10 and 11, the distal tip including a plurality of fingers (520) configured to be received within and engage corresponding portions of the driving recess of the bone screw (col. 10 / ll. 37-42, col. 10 / ll. 60 – col. 11 / ll. 23) and a plurality of channels (530) extending longitudinally along an exterior surface of the distal portion (the channels extend along and cut through the exterior surface) (col. 10 / ll. 42-49), the plurality of fingers defined via a plurality of grooves (negative space between sides 545 of adjacent fingers) extending proximally into a distal face of the distal tip (where the distal face is at the distal-most i.e. the channel lies in a plane drawn between the adjacent distal-most tips in the perspective of Fig. 10); wherein the plurality of fingers is equidistantly spaced from one another, shown in Fig. 10. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Flegal. 
Flegal discloses the claimed invention except for wherein shaft includes six fingers. 
Flegal discloses the shaft includes four fingers (each ending at 50), shown in Fig. 7. 
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to provide the shaft with six fingers, since the mere multiplication of the essential working parts of a device involves only routine skill in the art, and providing more fingers would provide more points of connection between the device and the screw to be removed, thus offering greater purchase. Adjacent ones of the six fingers are equidistantly spaced from one another as shown in Flegal’s embodiment with four fingers, with each finger disposed at a corner of a hexagon instead of a square. 

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Olsen.
Olsen discloses the claimed invention except for wherein shaft includes six fingers and wherein the driving recess includes six notches. 

At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to provide the shaft with six fingers and the driving recess with a corresponding number of six notches, since the mere multiplication of the essential working parts of a device involves only routine skill in the art, and providing more fingers for interaction with more notches in the driving recess would offer more secure purchase and lower the possibility of undesirable twisting of the screw or loss of connection. Adjacent ones of the six fingers and adjacent ones of the notches are equidistantly spaced from one another as shown in Olsen’s embodiment with three fingers and three notches, with each finger and notch disposed at a corner of a hexagon instead of a triangle. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY L KAMIKAWA whose telephone number is (571)270-7276.  The examiner can normally be reached on M-F 10:00-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong, can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/TRACY L KAMIKAWA/Examiner, Art Unit 3775                                                                                                                                                                                         
/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775